In an action pursuant to CPLR 7101 to recover possession of six ornate columns, the plaintiff appeals from a judgment of the Supreme Court, Nassau County, entered July 16, 1979, which, after a nonjury trial limited to the issue of liability only, inter alia, dismissed the complaint. Judgment affirmed, with one bill of costs payable jointly to respondents appearing separately and filing separate briefs. The plaintiff became aware no later than March 1, 1967 that the six ornate columns which are the subject of this action were being offered for sale at the William Weiss Showroom Corp. (Weiss) in New York City. Under the circumstances of this case, the plaintiff is estopped from seeking recovery of the columns from the defendant Betty Lawrence, whose late husband agreed to purchase the columns from Weiss on August 1, 1967, but who did not obtain possession of the columns until after he made the last payment of the $7,700 purchase price on January 28, 1969, almost two years after the plaintiff learned that Weiss had the columns. Damiani, J. P., Margett, O’Connor and Weinstein, JJ., concur.